Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-9-2022 has been entered.
Claims 1, and 29-30 were amended.  New Claim 31 was presented.  Claims 2-9 and 18-25 and 27-28 are withdrawn. Claims 1 and 10-17, 26, and 29-31 are examined in this action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In re Claim 1, grabber arrangement and cutter arrangement were not interpreted under 35 USC 112F as they are not modified by functional language.  
The following claims limitations are being interpreted under 35 USC 112F: 
In re Claim 1, a drive arrangement by which the cutter body is selectively (see Applicant’s Pg. 11, 3-26 hydraulic cylinder #64).
In re Claim 12, anvil driving arrangement that moves the anvil from a first to a second position.  A hydraulic drive (see Para. 0036).
In re Claim 13, a cutter blade driving arrangement for moving the cutter blade from a first position to a second position.  A hydraulic drive (see Para. 0037).
In re Claim 17, an arrangement or means for guiding a cable. A plate (see Para. 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 13-15, 17, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,044,827 to Gray in view of US 2014/0147217 to Ammerlaan an further in view of US 2012/0117959 to Lewkoski. 

In re Claim 1, Gray teaches an underwater grabbing and cutting tool for grabbing, and cutting an underwater cable or pipe (see Figs. 8-9, the blade #92 cuts #36), the tool comprising:
a main body (see annotated Fig. 8, below);
a grabber arrangement (clamps #56 in Figs. 8-9, are a grabber arrangement; see also annotated Fig. 8, below) attached to the main body (body #50 is a main body – see Col. 6, ll. 24-48) and defining a longitudinally extending line which is coincident with a position where the cable, conduit, or pipe is grabbed by the tool, in use, (see annotated Fig. 8, below); and 
a cutter arrangement (structure #92, see Figs. 8-9; see also annotated Fig. 8, below) comprising: a cutter body (see Fig. 9, body on which the saw blade #92 is attached) having a cutter slot (slot in which the workpiece is cut – see Fig. 9), 
the cutter blade being movable along a second line which intersects said longitudinally extending line (see annotated Fig. 8, below), and there is a drive arrangement (the hydraulic means for moving the blade  - see Col. 6, ll. 24-48). 
1
    PNG
    media_image1.png
    348
    724
    media_image1.png
    Greyscale


Gray teaches the cutter #92 illustrated in Fig. 9 cutting through the workpiece.  

    PNG
    media_image2.png
    529
    517
    media_image2.png
    Greyscale

However, Gray is silent as to the structure that provides the relative movement between the cutting blade and the workpiece.  Further Gray does not teach the particular cutting tool.  Namely, Gray des not teach a cutting arrangement comprising: 
an anvil;
 wherein the anvil and the cutter blade are provided on the cutter body and are movable relative to the cutter body, and there is a drive arrangement, wherein the drive arrangement is configurable in a first condition in which the cutter body is selectively movable in a direction relative to the main body along said second line, and wherein the drive arrangement is reconfigurable from said first condition to a second condition in which the cutter body is movable in an opposite direction relative to the main body along said second line by movement of the cutter blade.

However, Ammerlaan teaches that it is known to provide a cutter arrangement that is movable by a hydraulic cylinder (see Figs. 9-10, #33/33/33 and Para. 0215), a cutter body having a cutter slot (see Fig. 9, slot in which shear tool #160 is located), a combination of an anvil (see Fig. 9, #156) and a cutter blade (see Fig. 9, #160) provided on the cutter body, and wherein the anvil (see Fig. 9, #156) and the cutter blade (see Fig. 9, #160) are provided on the cutter body and are movable relative to the cutter body (see Fig. 9, showing the blade #160 and anvil #156, on #51A), and there is a drive arrangement by which the cutter body is selectively movable (the arms, segments 2A-B, are manipulated by the hydraulic cylinders that are capable of orienting the cutting device in any direction including a direction 90 degrees to the workpiece and the opposite direction 90 degrees relative to the workpiece). 

	In the same field of invention, saws for cutting objects underwater, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting blade type of Gray with the cutting device of Ammerlaan, Fig. 9.  Doing so is the substitution of one known underwater cutting device for a second known underwater cutting device to achieve the result of cutting a work piece underwater (see MPEP 2143, I, B). Doing so provides an underwater powered cutting tool for jacket structures in an efficient and cost-effective manner (see Ammerlaan, Para. 0008).    


Further, Lewkoski teaches that it is known in the art of underwater cutters to provide a hydraulic motor that advances and retracts a cutter to cut along a direction perpendicular to the longitudinal axis of the workpiece, or in other words, a drive arrangement (Lewkoski, Figs. 1-3, #32), wherein the drive arrangement is configurable in a first condition in which the cutter body is selectively movable in a direction relative to the main body along said second line (see Lewkoski, Fig. 1 the cutter moving towards the workpiece #10), and wherein the drive arrangement is reconfigurable from said first condition to a second condition in which the cutter body is movable in an opposite direction relative to the main body along said second line by movement of the cutter blade (see Lewkoski, Fig. 1, the cutter moving away from the workpiece #10; see also see Lewkoski, Para. 0003 and Para. 0005 and Figs. 1-3; see also Para. 0014 and 0016 teaching motor #32 for advancing and retracting frame #18 towards and away from the workpiece #10).    
	
	In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a hydraulic system that moves a cutting blade into position in order to cut a workpiece.  Doing so allows the user to position the saw in order to cut the workpiece.  The examiner notes that in Fig. 9 of Gray, the saw blade is not contacting, and therefore is not cutting the workpiece.  Some sort of relative movement between the saw blade and the workpiece must occur in order for the saw to cut the workpiece. 

	The Examiner notes that replacing the cutting device of Gray with that of Ammerlaan, would mean replacing the moving cutting structure Gray with that Ammerlaan, and providing the hydraulic blade moving structure of Lewkoski to move the cutting structure of Ammerlaan.  In other words, the cutting structure of Ammerlaan would be located on the main body of Gray and would be movable “up and down” along the main body of Gray, by the hydraulic system and structure of Lewkoski.  Ammerlaan teaches that it is known to need to move the cutter of Fig. 9 of Ammerlaan in to place.  This would allow the positioning of the cutting device of Ammerlaan to be centered with the center of the gripping arrangement of Gray.  In other words, because saws are used to cut different sized work products, the location of that work product will be positioned differently by the grips.  Moving the saw of Ammerlaan into position, along the main body of Gray allows for the saw to be positioned in the proper location for cutting the work piece, or, in other words, a drive arrangement by which the cutter body is selectively movable in a direction relative to the main body along said second line, and the cutter body is movable in an opposite direction relative to the main body along said second line by movement of the cutter blade. 

In re Claim 10, modified Gray, for the reasons above in re Claim 1, teaches wherein the cutter body moves perpendicularly to the longitudinally extending line along the second line, wherein a through hole or internal space is centered on the longitudinally extending line.  

    PNG
    media_image3.png
    176
    889
    media_image3.png
    Greyscale

The saw in modified Gray includes structure to move the cutting structure along a direction perpendicular to the length of the work piece (i.e. the axis of the workpiece; see Figs. 8-9 of Gray and Figs. 1-2 of Lewkoski), which is being considered the longitudinally extending line, and that direction on which the saw moves is being considered the second line, perpendicular to the axis of the work piece.  Further the work piece of the saw of modified Gray teaches a through hole or internal space is centered on the line (the saw of Ammerlaan includes a through hole or internal space in which the work piece is located and the blade moves perpendicular to the axis of the work piece – see annotated Fig. 9, above; see also annotated Fig. 8 above). 

In re Claim 11, modified Gray, for the reasons above in re Claim 1, teaches 
the cutter slot is disposed transverse to the longitudinal extending line (the slot in which the blade moves of Fig. 9 of Ammerlaan is disposed transverse to the axis of the work piece, in modified Gray, which is disposed transverse to the longitudinal extending line),
the grabber arrangement comprises grabber elements which are disposed transverse to the longitudinally extending line (in Gray, the blade move transverse to the axis of the work piece), 
the cutter slot is adapted for receiving, in use, a cable, conduit or pipe (in Ammerlaan, Fig. 9, the slot receives the work piece), and 
the cutter body is movable along said second line such that the slot coincides with the line (the structure of the cutter in Ammerlaan in Fig. 9, movably located on the body of the cutter in Gray moves along the second line so such that the cutter of Ammerlaan, can move to the work piece and cut through the work piece). 

	In re Claim 13, modified Gray, for the reasons above in re Claim 1, teaches
the cutter blade (see Ammerlaan, Fig. 9, #160) is provided slideably within the cutter body (see Ammerlaan Figs. 1-2, the blade #9 slides in the housing), and there is provided a cutter blade driving arrangement the driver for moving the blade), for moving the cutter blade from a first position (see e.g., Ammerlaan, Fig. 9) to a second position (in Ammerlaan, Fig. 9, the blade moves from a position illustrated in Fig. 9 of Ammerlaan, to an extended position), and further: in said first position of the cutter blade, the cutter blade is distal a through hole space of the cutter slot (see Ammerlaan, Fig. 9), and in said second position of the cutter blade, the cutter blade is within the through hole of the cutter slot (the blade moves into the through hole in the extending position of Fig 9, of Ammerlaan), and 
in said second position of the cutter blade, a cutting edge of the cutter blade abuts/strikes/contacts an/the anvil (see Ammerlaan, Fig. 9, #160 in the extended cutting location). 

In re Claim 14, modified Gray, for the reasons above in re Claim 1, teaches wherein the tool is adapted such that, in use, the through hole is provided within the cutter slot and between the cutter blade and the anvil (see Ammerlaan, Fig. 9, teaching placing the work piece within the cutter slot and the through hole). 

In re Claim 15, modified Gray, for the reasons above in re Claim 1, teaches wherein the cutter body is biasable relative to the main body by way of the drive arrangement (Gray teaches that the blade is movable by hydraulic means, and the force of hydraulic cylinders would push or bias the cutter body of Ammerlaan relative to the main body)

	In re Claim 17, modified Gray, for the reasons above in re Claim 1, teaches wherein: there is provided an arrangement for guiding, in use, a cable or conduit into the cutter slot as the grabber arrangement or grabber elements close around the cable or conduit (see annotated Fig. 8, below). 

    PNG
    media_image4.png
    880
    723
    media_image4.png
    Greyscale


In re Claim 29, modified Gray, for the reasons above in re Claim 1, teaches wherein the drive arrangement is a hydraulic drive arrangement (Gray teaches the hydraulic means for moving the blade  - see Col. 6, ll. 24-48 – see also Lewkoski, Para. 0003 and Para. 0005 and Para. 0014 and 0016).

In re Claim 31, modified Gray, in re Claim 1, teaches wherein the grabber element is rigidly connected to the cutter arrangement.  The housing between the grabber and the cutting element in Gray is not flexible.  The main housing is not flexible. 

Claims 12, 16, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,044,827 to Gray in view of US 2014/0147217 to Ammerlaan and US 2012/0117959 to Lewkoski, and further in view of GB 2464342A.

In re Claim 12, modified Gray, for the reasons above in re Claim 1, teaches the anvil (see Ammerlaan Fig. 9, #156), is movable from a first position to a second position (see Ammerlaan, Para. 0257, teaching gate moving between open and closed), such as by an anvil driving arrangement (see Ammerlaan, Para. 0257, teaching a drive that moves gate #156).

However, modified Gray does not teach the anvil is slideably movable transversely to the longitudinally extending line of the tool so as to close or open a jaw or mouth of a/the slot of the cutter arrangement. 

GB2464342A teaches that it is known to provide an anvil that is slidably movable transversely to the longitudinally extending line of the tool so as to close or open a jaw or mouth of a/the slot of the cutter arrangement (see Fig. 1, #7, which moves transversely to the longitudinal extending line of the tool, and the mouth is open or closed depending on whether the anvil #7 is located in the jaw).

In the same field of invention, underwater cutting tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting device and anvil device of GB 2464342A to the device of modified Gray.  Doing so is the substitution of one known cutting blade / anvil system for underwater cutters for another known cutting blade/ anvil system for underwater cutters (see MPEP 2143, I, B).  

Doing so provides an underwater powered cutting tool for cutting wire ropes, armored telecommunication and power cables, and hydraulic clines, that are prevented from damaging the device due to clogging by sand, grit and other debris (see GB 2464342A, Pg. 1, ll. 8-10 and 18-33).     

In re Claim 16, Gray in view of Ammerlaan and GB 2464342A, for the reasons above in re Claim 12, teaches wherein a through hole is distal from said anvil second position when viewed along a direction of the longitudinally extending line, and provides that, in use, the anvil is moved from said anvil first position to said anvil second position, without traversing the through hole.  The combination of modified Gray in view of GB 2464342A, would provide for a through hole near and spaced from the anvil, of GB 2464342A, when deployed and during the deployment of the anvil, the space adjacent to the blade is not traversed – the claims were examined as best understood.    

In re Claim 30, Gray in view of Ammerlaan, for the reasons above in re Claim 1, does not teach wherein the anvil is slidably movable perpendicularly to the longitudinally extending line and perpendicularly to said second line which intersects said longitudinally extending line, the cutter body and cutter blade being movable along said second line.

GB2464342A teaches that it is known to provide an anvil is slidably movable perpendicularly to the longitudinally extending line and perpendicularly to a second line which intersects said longitudinally extending line, the cutter body and cutter blade being movable along said second line. (see Fig. 1, #7, an anvil is slidably movable perpendicularly to the longitudinally extending line  and perpendicularly to a second line which intersects said longitudinally extending line, the cutter body and cutter blade being movable along said second line).

In the same field of invention, underwater cutting tools, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting device and anvil device of GB 2464342A to the device of modified Gray.  Doing so is the substitution of one known cutting blade / anvil system for underwater cutters for another known cutting blade/ anvil system for underwater cutters (see MPEP 2143, I, B).  

Doing so provides an underwater powered cutting tool for cutting wire ropes, armored telecommunication and power cables, and hydraulic clines, that are prevented from damaging the device due to clogging by sand, grit and other debris (see GB 2464342A, Pg. 1, ll. 8-10 and 18-33).     

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Gray fails to disclose Gray fails to disclose an underwater grabbing and cutting tool comprising: an anvil and a cutter blade provided on the cutter body and movable relative to the cutter body; and a drive arrangement, wherein the drive arrangement is configurable in a first condition in which the cutter body is selectively movable in a direction relative to the main body along said second line, and wherein the drive arrangement is reconfigurable from said first condition to a second condition in which the cutter body is movable in an opposite direction relative to the main body along said second line by movement of the cutter blade. The Examiner agrees.  
The Examiner notes that Gray is silent as to the relative movement between the cutting blade and the workpiece.  The Examiner notes however, there are only two options for one of ordinary skill in the art to choose.  One, to move the blade through the workpiece.  Two, to move the workpiece through the blade.  Either case would have been within the level of ordinary skill in the art.  
As noted above, Lewkoski teaches that it is known to hydraulically move a cutting device perpendicular to the axis of the workpiece by way of a movable structure and a hydraulic motor (see Lewkoski, Para. 0002-0003 and Para. 00016).  Further Ammerlaan teaches it is known to provide a cutter with an anvil, which is aloo movable by a hydraulic structure (see discussion re Ammerlaan in re Claim 1 above).  
Applicant cites Pg. 10, line 24 to Pg. 11, line 32.  The Examiner notes that this is an apparatus claim and therefore the method of use, or functional limitations, are claimed in relation to the structure of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
  Here, the structure of the device of Modified Gray in re Claim 1 reads on the claims.  For example, the cutter and anvil of Ammerlaan prevents the workpiece from popping out of the slot.  The hydraulic system of modified Gray moves the cutting structure towards the workpiece.  The structure of the device of modified Gray can cut workpieces where the anvil does not initially contact the workpiece.  The cutter blade in the device of modified Gray cuts though a work piece.  In short, the structure of modified Gray reads on the Claims.  Much of the language of Applicant’s Pg. 10, line 24 to Pg. 11, line 32 is not in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G RILEY/Primary Examiner, Art Unit 3724